                                          Case 5:20-cv-01323-DAE Document 1-1 Filed 11/11/20 Page 1 of 1

JS     .14 (Rcv. l0':0)
                                                                                             CIVIL COVERSHEET
providcd by lo..ttures                ofcoun. This fomr. appmved by                rhe Judicial Corlerence oI rhc Unircd Srarcs in Sep{ember 1974. is c€{uired forth€us.                            ofthcClcrl ofcoun            for   Lhe

                                    rhe   civil dNkcr   she.r.         tsf,E tNSTRL,cTlovs ox YF-ff PAGE oF THts tokv.)


                   3135 McArthur Plaza, LLC                                                                                      Dollar Tree Slores, lnc.

       (b)         Counry ofREsidcncc           orri$r    Lisr.d       PlaintitT Bexar                                           County ofR6idence             ofFir"t Lisied Defendart Chesaoeake. VA
                                              t}.rcEpt lN     Lr   s   pL4tN7.tft: cAii6s)
                                                                                                                                                          lN u.5. PUlNTtFti C)SES ANL|)
                                                                                                                                 NOTE:       ll\i LAND CONDEI,N TION C SE5.' UsE TllE LOCATTON oF
                                                                                                                                             THE TMCTO[ LAND TNrvOLVED

       (c)               rn- ,Va"r c. .4ddr8 and T.tephoa! Nunher)
                  Attomeys                                                                                                       Anomeys      ifrrdu,
                   Chades Tabet, 2600 McCullough Ave., San Antonio,                                                              Andy Nikolopoulos, Fox Rothschild LLP, 2501 N. HaMood
                   Texas 78212. (210) 572-7272                                                                                   St., Suile 1800, Dallas. Texas 75201, (214\ 231-5776
 ll.       BASIS OF JURISDICTION                                   rs,-."       ')"inoneBo\o tt)                     CITIZENSIIIP OF PRINCIPAL PARTIES rrr,.",", y tto,.:B,\td t't                                                             n't,
                                                                                                                            tFor Oirdsiq Ca\e\        (hl!)                                           ond Onz     Bd lot D.f.ndo,!)
!t              u s.   oo.tmnr                    El         Fcdc6lQu.irio                                                                                  PT' DEF                                             PIf                          DEF
                                                               (U.S Aoren'henr N6t d Pdr4,                                                               E] r E r             rn.orpo.bd,.                pracc !r
                                                                                                                                                                                                    r'rincipar                           [r
                                                                                                                                                                                     of ausin.s ln rhir S6rr

fl 2            u.s.   co'.Mcir                   EI    a    Div!6i(y                                                c,rDn o.Anorhd         sbr.         f]:      C 2         ln orpocr.d        zd   PrinciDal   Placc tr.              m.
                   Dclcn&nr                                    (lndiek CitikNhip         9l Pn,ti|r in hon   lll                                                                     ofBuiffi l. Anothe, Starc
                                                                                                                     cni4n q slbject        ois          Ei        E3         !'oEitn        Nltion                          Eo          Ee
IV. N.{TURE                         OF SUIT      euuo          -x- ir tne aot                                                                                                for:

                                                    PERSONAT-I\.II'RY PEESONALINIURY                                                                              ,l:: App.al l,l        USC 158
Ll     r   r0   Msin.                               llo                   fllts rcoaal tnlury -                              of P.oDlny:     I Usc    88r                                                   375Quita(31 Usc
                                                    I 15 ^irplarc
                                                         Aitulft Prcdlcr           Prcducr Li.brlilv'                                                                   28 USC        tJl                          l?291!)
E      l4o Nc8or6blc tBrrul]hr                            Li;rity         E 167 r.au, cae/                                                                                                                  400 Starc Rcapponionmcnr
L_.1   I50 Reovery orov.rpoym(nr                    320 Assaulr, Libcl &          Phamlaccuricrl
                                                          slsd.r                  PcBoBl Injtr-Y                                                                                                            430 Bonkr    dd   Bdnldng
I      tst      u"ai*         a"r                   130 FcdcfrlEmnloycrs
                                                          Liabiky
                                                                                  frcd@t Liab iiy
                                                                                  Asbdos PNo.l                                                                    il5
Ll     I   52   Rerycry rr DefalrcJ                                       D   l6n                                                                                       Pitcrl   -
                Sbd.rt bru$                         3,r0 Muine                     lnjurJ Producr                                                                       Ns     ^bbrevi.rdl
                                                                                                                                                                             DN8 Appli.alnh                 470    R6ckdd hflu6c.d drd
                (Ex.ludcr V.rcrae,                  315 Muift Prcdud               Li.biiiry                                                                                                                       Compi Org&izalions
E      ,51 aerov..y of      ov.rpapenr                    LDbil'ty          PERSONAL PROPERIY                                                                     880 Dea.nd Tmde SecEls
           of V€t.m\        B.mfic                  l5{, MororV.b'ere E r7o olhF F6ud                                                                                                                              (tJ USC 163l or t692,
E      160      srockhold.r6 suill                  355 Mororvehrcle I I17l TruLh in LcnJin!                                                                                                                485 Tclq)honc Consum..
D      r9o      odn conrncr                              Prudu.t Lmbiliry E l,io orhdP.en.l                            7?0   t   hd,/M.nagnent
E      |   95   cdra(     Ptudud     trbil'ry       160 Othq Pclu.l               Propen! DimaEe                                                                  861 HtA ( I395ff)                         4m Clblers.t TV
                                                         lnjur)           E 3,t5 P!o!.'iy t}!bag!                                                                 362 Blark Luns (921i                      85o    Ssnri6rcommodnis'
                                                    36z Pcrsoul lnjury -          r.roducr Li.biliry                   ?5   I Fuily   and   M.dic.!               E63   DIWC/DI\{W (405i8))
                                                                                                                                                                  864 SSID       Tnl! XVI                   E90    oth.r S|.mory A6ios
                                                                                                                       790   Otls Llbor LitiS.liotr               165 RSr 1405k))
                                                                                                                       791   Esdoye   Rerircmcnt                                                            E9l E vimrunmt lMan6
                                                                                                                             lncomc Sccuity Acr                                                             E95 Frc.iom of lir'onnIri@
       2J0      RdI    ta!.    & Ejetndtt                                                  I lo Motidni   b Vrcir.

       ?45      Ion Prcdk( Li.biuty                                                                                                                               87!   IRS-Thd Plrry                       899    Adni.turBtiv. Pr{educ
       2t{)     All Ol!.r Rcal Prop.tt,             445 Amc..          w,Disbilnis         t:], Dc.ih   Pcnalry                                                         :6 USC 7609                                AclRevie\r or App6l        of
                                                    446 Amer.          */Disabiliti.s      540 Mdd.rnus & Olher                                                                                             950 Co$rituiior6lily        ot
                                                            orh.,                          5r0 Civil Risl'6




lr              Orisinal             E12                                    ._r I       Rcmmd.d fiod                                    r- 5 TEnfcred from ir                        6      Multidislrici
                                             Srato Coun                                 Appellnle coun                                            Another L,lstn.l                        Litigation -
                                                                                                                                                                                          Tmns[er
                                                                                                                        @o @t cn      jnit,ti.:riorol t ot     t^,"Ln diJ6itl:
VI.             C,A.USE        OF ACTION                       desciption olcausc:

vII.            REQUESTED I.r'                                CHECK II' THIS IS A CI,ASS ACTION                                                                           CHE('K YES only ifdcrnand.d in coniplainr:
                COMPLAI,{TI                                   UNDER RULE 23. F.R.CV.P.                                                                                   IrRY DEMAND:                            Ev.'        E    r.
vl . REI_ATED                             CASE(S)
                 IF "{NY                                                                                                                                          DOCKET NUMBER




                                              ,\LloUNl'
